DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites “assembly e” in line 2, but should be amended to recite --assembly--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gandee (U.S. Patent 1,262,036) in view of Bertini (U.S. Patent 6,494,516).
Claim 1: Gandee discloses a tool assembly (e.g. Fig. 1) comprising: a housing (e.g. frame plate A1); a modular head (e.g. frame plate A) coupled to the housing; at least one movable cam assembly (e, E, F) comprising at least one cam (E), wherein the at least one cam assembly is adapted to expand, contract, and eject a seal ring onto a component (e.g. page 1, lines 72-106 – the cam assembly is used to expand and allows for the removal/ejection of a seal ring onto a piston. It would also be capable of contracting a ring by simply reversing the expansion process). The tool assembly does not have a pusher arm assembly operatively connected to a power component, the pusher arm assembly comprising at least one pusher arm adapted to penetrate the modular head.
However, Bertini teaches a tool for internally gripping and placing ring-shaped seals comprising at least one pusher arm assembly (pusher arms 38) operatively connected to a power component (actuated by piston 37 - column 4, lines 26-33), the pusher arm assembly comprising at least one pusher arm (multiple pusher arms 38) adapted to penetrate a modular head (through holes 39 - see Figs 1-2). It 
Claim 3: Gandee and Levine teach a tool assembly substantially as claimed except for wherein at least one cam has a polygonal cross-sectional shape (the cams are semi-circular and not strictly “polygonal”). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cams polygonal since it has been held that the configuration of the claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, paragraph 43, Applicant has not disclosed any criticality for the shape of the cam (and even contemplates semi-circular shapes).
Claims 4-5: Referring to Gandee, the cam rotates and radially translates as the cam assembly is actuated (i.e. it moves outward while rotating through the arcuate slot “a”). 
Claim 6: At least one cam (E) is operatively connected (via arms “e”) to at least one gear (planetary gears B). 
Claim 7: The cam assembly further comprises a cam rod (e).
Claim 8: Gandee discloses a manual power component, but the power component is not one of a drive motor, electric motor, engine, battery, battery charger, converter, clutch, or drivetrain. However, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In this regard, the examiner submits that merely adding a powered drive component such as a motor to replace a manual turn handle would have been an obvious provision for the purpose of automating the system, increasing torque, etc.
Claim 10: It is noted that throughout the instant application, the term “rigid” is essentially used to indicate that a given component is made from “suitable material with sufficient rigidity to withstand axial and longitudinal forces” (e.g. paragraph 44). It is thus submitted that the cam assembly of Gandee would 

Claim 12: Gandee discloses a tool assembly comprising: a housing (e.g. frame plate A1); a modular head (e.g. frame plate A) coupled to the housing; a gearset assembly (B, C); and at least one movable cam assembly (e, E) comprising at least one cam (E) operatively connected to the gearset assembly (each cam E is operatively connected via arms “e” to a gear B, which are driven by C), wherein the cam assembly is adapted to expand, contract, and eject a seal ring onto a component through actuation of the gearset assembly (e.g. page 1, lines 72-106 – the cam assembly is used to expand and allows for the removal/ejection of a seal ring onto a piston. It would also be capable of contracting a ring by simply reversing the expansion process). The tool assembly does not have a pusher arm assembly operatively connected to a power component, the pusher arm assembly comprising at least one pusher arm adapted to penetrate the modular head.
However, Bertini teaches a tool for internally gripping and placing ring-shaped seals comprising at least one pusher arm assembly (pusher arms 38) operatively connected to a power component (actuated by piston 37 - column 4, lines 26-33), the pusher arm assembly comprising at least one pusher arm (multiple pusher arms 38) adapted to penetrate a modular head (through holes 39 - see Figs 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pusher arm assembly in order to have automated and aided the process of installing the piston ring of Gandee.
Claim 13: The gearset assembly comprises a plurality of gears (B, C).
Claim 14: The modular head (A) comprises an attachment component (screws b) to attach the modular head to the housing, wherein the attachment component comprises a mechanical attachment, a mechanical deformation, an adhesive, a weld, a melt, or a fastening (i.e. screws).
Claim 17: Bertini does not also teach that the tool assembly further comprises an eject button. However, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In this regard, the examiner submits that 
Claim 18: Gandee does not explicitly disclose that the tool assembly is adapted to expand a seal ring diameter from 3 mm to 3 m. However, the tool is intended to expand piston rings, and one of ordinary skill in the art would have recognized that pistons of this kind (and consequently their piston rings) would have typically fallen within this size range, and so it would have been obvious to have adapted the tool accordingly.
Claim 19: It is noted that throughout the instant application, the term “rigid” is essentially used to indicate that a given component is made from “suitable material with sufficient rigidity to withstand axial and longitudinal forces” (e.g. paragraph 25). It is thus submitted that the housing of Gandee would inherently be made of a “rigid material” in this sense in order to function as disclosed (i.e. the components must be capable of withstanding the requisite forces involved in operation). Furthermore, Gandee discloses the housing (A/A1) is metallic (page 1, lines 43-44).

Claim 20: Gandee discloses a method comprising: providing a seal (a piston ring as disclosed), a fluid component (a piston, which is contemplated as a form of “fluid component” in the instant application, e.g. paragraph 3), and tool assembly (Fig. 1) comprising: a housing (A1), a modular head (e.g. frame plate A) coupled to the housing; and a gearset assembly (B, C), and at least one movable cam assembly (e, E) operatively connected to the gearset assembly (each cam E is operatively connected via arms “e” to a gear B, which are driven by C), where the cam assembly is adapted to expand, contract, and eject a seal ring onto a component (e.g. page 1, lines 72-106 – the cam assembly is used to expand and allows for the removal/ejection of a seal ring onto a piston. It would also be capable of contracting a ring by simply reversing the expansion process); positioning the seal onto the cam assembly of the tool assembly; expanding the seal to a desired size by actuating the cam assembly of the tool assembly; and ejecting the seal from the cam assembly of the tool assembly onto the fluid component (page 1, lines 60-106). The tool assembly does not have a pusher arm assembly operatively connected to a power component, the pusher arm assembly comprising at least one pusher arm adapted to penetrate the modular head.
.
Claims 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gandee and Bertini as applied to claims 1 and 12 above, and further in view of Bailey (U.S. Patent 1,755,044).
Gandee and Bertini teach a tool substantially as claimed except for an expansion ring that contacts the at least one cam of the cam assembly. However, Bailey teaches a piston ring (2) expansion tool having an expansion ring (1) surrounding the expansion heads (page 1, lines 63-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analogously included an expansion ring as taught by Bailey over the cams of Gandee since it evenly distributes the strain of the expansion (Bailey, page 1, lines 12-16). It is also noted that the expansion ring would appear capable of contacting the cams E since the springs F are seated within a recess e’ which appears to make the outer surface of the springs F flush with the outer surfaces of the cams E (e.g. see Fig. 2). Alternatively, the springs F, being attached fixedly to the cams E, might also be considered part of the cams F, and thus the expansion ring would contact portion F of the cams
Further regarding claim 11, the expansion ring of Bailey comprises an elastic material (spring steel), but not necessarily an elastomeric material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the expansion ring elastomeric since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, 

Response to Arguments
Applicant's arguments filed 1/10/2021 (filed with an after-final response which the RCE enters) have been fully considered. Applicant’s arguments essentially rely on amendments to the claims, and generally state that each cited reference fails to disclose the claimed limitations without further explanation. More specifically, the amendment to the claims builds from previous claim 9 regarding the pusher arm assembly. The examiner had already cited Bertini to address the subject matter of claim 9, and Bertini clearly also teaches, in conjunction with the pusher arm assembly, the at least one pusher arm assembly (pusher arms 38) operatively connected to a power component (e.g. piston 37 - column 4, lines 26-33), the pusher arm assembly comprising at least one pusher arm (multiple pusher arms 38) adapted to penetrate a modular head (through holes 39 - see Figs 1-2). Applicant has provided no detail in the remarks with respect to how Bertini fails to disclose the new limitations, or how these features would not be an obvious modification to Gandee, and provides only a generic, piecemeal analysis of the cited art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew P Travers/Primary Examiner, Art Unit 3726